Citation Nr: 1228076	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to December 1971.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2005 rating decision, the RO granted service connection for PTSD, assigning a 50 percent disability rating, effective May 23, 2005.  In a July 2006 rating decision, the RO continued the 50 percent disability rating assigned to PTSD, and denied entitlement to a TDIU.  A notice of disagreement was filed in August 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in September 2007.  In his substantive appeal, the Veteran requested a Board hearing; however, he withdrew this request in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's PTSD is currently rated 50 percent disabling and his left shoulder disability is rated 10 percent disabling, thus his combined evaluation for these disabilities do not meet the percentage standards per § 4.16(a).  

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability.  

The Veteran asserts that he stopped working for an employer in January 2003 due to his PTSD, and he asserts he was self-employed as a mechanic from 2003 to 2005.  Employment information (via VA Form 21-4192) reflects that one of his employers indicates that he worked as a service tech until August 12, 2002, and he retired due to illness.  

An April 2006 VA examination report reflects the Veteran's report that he was self-employed but reflects that prior to this he had several different jobs as an auto mechanic with several different companies each lasting a few weeks to months but he was fired due to fighting and arguing with his supervisors and co-workers.  

An August 2010 VA examination report reflects the Veteran's report that he was "retired" and has not worked since 2003.  As he reported being retired, the examiner did not comment on any occupational impairment related to his PTSD (see 38 C.F.R. § 4.130, Diagnostic Code 9411) nor his ability to maintain substantially gainful employment due to his PTSD and left shoulder disability.

Therefore, the Board finds that the Veteran should be afforded another VA examination to assess the current severity of his PTSD, to include any occupational impairment associated with his PTSD.  Such VA examiner should also comment on whether the Veteran's PTSD and left shoulder disability preclude the Veteran from following a substantially gainful occupation.

Then, the RO/AMC should determine whether the Veteran's TDIU claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b), and whether the Veteran's PTSD claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per 38 C.F.R. § 3.321(b)(1).  

In light of these matters being remanded, updated VA outpatient treatment records from the Houston, Texas VA Medical Center (VAMC) should be associated with the claims folder from March 1, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the August 2010 VA examination report reflects that the Veteran's household income consists of Social Security Administration (SSA) benefits, VA compensation, his spouse's SSA disability benefits, and her child care business income.  It is not clear whether the Veteran is in receipt of SSA disability benefits, or whether he is in receipt of SSA retirement benefits.  An inquiry should be made as to whether the Veteran is in receipt of SSA disability benefits, and if he is then the records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records from the Houston VAMC from March 1, 2012 should be associated with the claims folder.

2.  Inquire with the Veteran or the SSA as to whether the Veteran is in receipt of SSA disability benefits, and if he is then please associate the Veteran's records with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  AFTER completion of the above and all outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A GAF score and an analysis of its meaning should be provided.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities (PTSD and left shoulder disability) on the Veteran's ability to work.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

4.  After completion of the above, the RO should adjudicate the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU per § 4.16(b).  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

5.  The RO/AMC should then make a determination as to whether the Veteran's claim for a TDIU should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his PTSD and left shoulder disability (rated 10 percent disabling) preclude employment for any period from May 2005, and the RO/AMC should make a determination as to whether the Veteran's PTSD claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his PTSD has created marked interference with employment or frequent periods of hospitalization.  Any opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


